Citation Nr: 9910282	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  96-04 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
evaluation for a right hip disability.  

2.  Entitlement to an increased (compensable) initial 
evaluation for a disability of the fifth finger of the right 
hand.

3.  Entitlement to an increased (compensable) initial 
evaluation for a lower back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from November 1969 to 
December 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
the disabilities of the right hip, right fifth finger and low 
back and assigned the ratings at issue.  This case was 
remanded in October 1997 and in May 1998 for a hearing before 
a Member of the Board sitting at the RO.  

In testimony before the undersigned, the veteran appears to 
have claimed service connection for shortening of the right 
leg secondary to the right hip disability.  This claim is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The right hip disability is principally manifested by 
degenerative changes on X-ray as well as pain with prolonged 
standing or walking.  

2.  Disability of the fifth finger of the right hand is 
currently manifested by a flexion deformity which results in 
a lack of full extension.  

3.  The lower back disability is principally manifested by 
back pain on motion.  

CONCLUSIONS OF LAW

1.  The schedular criteria for an initial 10 percent 
evaluation for a right hip disability have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§  4.1-
4.16, 4.71a, Diagnostic Codes 5003, 5255 (1998).

2.  The schedular criteria for an initial compensable 
disability rating for a disability of the fifth finger of the 
right hand have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5227 (1998).

3.  The schedular criteria for an initial 10 percent 
disability rating for a lower back disability have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994). Since the Board is satisfied 
that all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107. 

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Disney v. Brown, 
9 Vet. App. 79, 85 (1996).  
The case has been decided pursuant to Fenderson v. West, No. 
96-947 (U.S. Vet.App. Jan.20, 1999).

I.  A Compensable Evaluation for a Right Hip Disability

During his December 1998 hearing before the undersigned 
Member of the Board, the veteran testified that, due to his 
right hip disability, he was limited in the amount of walking 
he was able to do because of increased pain.  He also 
testified that he now must take pain medication on a regular 
basis.  He stated that he also finds it difficult to squat, 
cannot sit flat on the floor with his legs outstretched, is 
unable to cross his right leg over the left at the knee, or 
to do any running.  As to employment disability, he cannot 
accept any job which requires him to be on his feet or to sit 
for a long period of time. 

Service medical records indicate that the veteran underwent 
surgical removal of an osteochondroma from his right femoral 
condyle in 1973, with subsequent hospitalization for six 
months.  Military records in 1981 and 1982 note that he had 
an abnormally-shaped femoral head, apparently congenital, and 
subsequent mild degenerative changes.  Diagnosis was 
degenerative arthritis of the right hip.  His retirement 
physical examination in September 1993 noted that he had had 
no complications from the operation and that his right leg 
was approximately 3/4 inch shorter than the left, etiology 
unknown.  

VA orthopedic examination in April 1994 revealed a history of 
hip surgery on the right side in 1973 with removal of calcium 
deposits.  The veteran stated that his physicians believed 
that he had a preexisting congenital deformity of the right 
hip area.  He had not had any treatment since leaving the 
service.  In terms of his right hip disability, the veteran 
indicated that he had experienced increasing discomfort in 
the right hip with any sustained activity on his feet.  

Objective examination revealed that the veteran walked in an 
entirely normal manner without evidence of limp.  He did not 
use any type of support, such as a cane, crutch, or any other 
type of supportive device.  He was able to squat fully.  
While in the sitting position, he could easily straighten out 
both knees without causing any pain in his back or hips.  
Reflexes in the lower extremities were equal and active.  
Sensation was intact and circulation normal.  Hip motion was 
identical on both sides, with flexion of 105 degrees, 
abduction of 45 degrees, adduction 30 degrees, internal 
rotation 20 degrees and external rotation 30 degrees.  A 
report of x-rays noted a foreshortening appearance of the 
femoral neck, which was thought probably due to a previous 
biopsy of this area.  

Having reviewed the x-rays, the examiner noted that they 
showed the end result of Legg-Perthes disease.  The femoral 
head was markedly enlarged as was the acetabulum, and there 
was a very short femoral neck.  Surprisingly, there seemed to 
be good cartilaginous covering over the enlarged femoral 
head, but it demonstrated some degree of early degenerative 
change.  There were no abnormal soft tissue densities.  The 
diagnosis was evidence of old Legg-Perthes disease with 
enlarged femoral head and absent femoral neck with early 
degenerative changes.  

The veteran is currently evaluated at a noncompensable rating 
under 4.71a, Diagnostic Code 5255, pertaining to impairment 
of the femur.  This code provides that a fracture of the 
shaft or anatomical neck of the femur, with nonunion, with 
loose motion (a spiral or oblique fracture) warrants an 80 
percent evaluation.  If such nonunion is without loose 
motion, and weightbearing is preserved with the aid of a 
brace, a 60 percent evaluation is warranted.  A fracture of 
the surgical neck of the femur, with false joint, also 
warrants a 60 percent evaluation.  A 30 percent evaluation is 
warranted if there is malunion with marked knee or hip 
disability; a 20 percent evaluation for malunion with 
moderate knee or hip disability; and a 10 percent evaluation 
for malunion with slight knee or hip disability.  

In reviewing the evidence pertaining to this claim, the Board 
notes that the veteran has not sustained fracture of the 
shaft, anatomical neck, or surgical neck of the femur.  The 
medical evidence also does not reflect nonunion or malunion 
of the femur or limitation of motion at the hip due to this 
disability.  Accordingly, a compensable rating pursuant to 
Diagnostic Code 5255 is not warranted.  

However, the veteran does have degenerative changes of the 
hip, confirmed on X-ray, and credible complaints of pain on 
prolonged standing or walking.  Diagnostic Code 5003, 
degenerative arthritis established by X-ray, provides that a 
10 percent rating is for application where there is 
satisfactory evidence of pain on motion.  Accordingly, the 
veteran is entitled to a 10 percent rating for the right hip 
disability.  In view of the fact that hip motion is equal 
bilaterally, there is no evidence of entitlement to a higher 
rating still.  Accordingly, an allowance of 10 percent for 
the veteran's right hip disability is granted.  

II.  A Compensable Evaluation for a Disability of the Fifth 
Finger of the Right Hand

The veteran has testified at his hearing that his right fifth 
finger is fixed in a flexion deformity of about 90 degrees in 
the proximal interphalangeal joint.  He believes that it 
affects his job because it causes him difficulty in typing 
and, because it sticks out at an odd angle, it often catches 
on various objects.  

Service medical reports reveal that the veteran had had a 
flexion deformity of this finger for many years.  In June 
1990, he injured the finger, and x-rays showed obvious 
dislocation.  The dislocation was reduced adequately.  A 
follow-up examination in July 1990 noted the prior flexion 
deformity on the proximal interphalangeal joint.  The veteran 
noted that he had lost some flexibility since the dislocation 
of the metacarpal phalangeal joint of the same finger.  
Examination revealed the flexion deformity, with minimal 
tenderness.  

VA examination noted that the veteran's only complaint in 
regard to this finger was some awkwardness in its use.  
Examination revealed a flexion deformity of the fifth finger, 
with the proximal interphalangeal joint lacking 52 degrees of 
full extension.  There was full flexion in all joints of the 
finger; he could make a full fist.  He had a slight lack of 
gripping power in the right hand.  Review of x-rays of the 
right fifth finger showed no bony abnormality, other than a 
flexion deformity.  The diagnosis was persistent flexion 
deformity of the proximal interphalangeal joint of the right 
fifth finger.  

The fifth finger disability is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227, which provides that ankylosis 
of any finger, other than the thumb, index finger, or middle 
finger, is noncompensable.  However, extremely unfavorable 
ankylosis of the fingers, all joints in extreme flexion or 
extension, or with rotation and angulation of bones, will be 
rated compensable as amputation.  Although it is conceded 
that the veteran may have some disability due to this flexion 
deformity, VA regulations do not permit compensation unless 
there has been amputation or ankylosis of such nature and 
severity as to warrant a rating for amputation.  The flexion 
deformity of the right little finger in this case is not 
extreme, and, accordingly, a compensable evaluation must be 
denied.  

III.  A Compensable Evaluating for a Lower Back Disability

The veteran has contended that he experiences pain on motion 
of his low back and believes that the pain may radiate down 
his right leg to his thigh.  He alleges that he experiences 
symptoms about once a week, that he has difficulty lifting 
more than ten or fifteen pounds and that his participation in 
athletics is limited.  

Service medical records document six or seven episodes of 
episodic back pain, with flare-ups occurring about once a 
year after 1986.  The veteran had full range of motion of his 
back.  The pain was considered to be musculoskeletal, 
possibly due to strain.  An x-ray series of the lumbosacral 
spine in March 1988 revealed minimal degenerative changes of 
the lumbar spine.  Recurrent back pain was noted on his 
retirement examination.  

VA examination in November 1993 noted that he had good range 
of motion of his back, with 100 degrees of flexion and 45 
degrees of lateral flexion and 30 degrees to the right and 
left.  There was no muscle atrophy.  The examiner did not 
report muscle spasms and did not note any expressions of pain 
during range of motion studies.  

The veteran has been evaluated at a noncompensable rating 
under 38 C.F.R. 4.71a, Diagnostic Code 5295, pertaining to 
lumbosacral strain.  If the disorder is severe, with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, a 40 
percent evaluation is warranted.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, a 20 percent evaluation is 
warranted.  With characteristic pain on motion, a 10 percent 
evaluation is warranted.  If there are slight subjective 
symptoms only, the disorder is noncompensable.  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion. 38 C.F.R. § 4.40.  
Factors of disability of the joints reside in reductions of 
their normal excursion of movements in different planes, 
including less or more movement than normal, weakened 
movement, excess fatigability, incoordination, or pain on 
movement, with swelling, deformity, or atrophy of disuse. 
38 C.F.R. § 4.45.  Painful motion, muscle spasm and 
crepitation are considered important factors of disability. 
38 C.F.R. § 4.59.  

In assessing the veteran's lumbosacral symptoms, the Board 
points out that on VA examination he did not exhibit 
limitation of motion of the back, muscle spasm on extreme 
forward bending or any loss of lateral spine motion.  No 
reference was made to pain on motion, weakness, or deformity 
at that time.  However, he has recently testified as to pain 
on motion, and the undersigned finds this testimony credible.  
With consideration of the aforementioned regulations, and 
application of the benfit of the doubt rule, the Board finds 
that the characteristic pain on motion warrants a 10 percent 
under Diagnostic Code 5295.  

The Board has considered the applicability of the reasonable 
doubt doctrine in this case, and has resolved such doubt in 
the veteran's favor where applicable.


ORDER

An evaluation of 10 percent for a right hip disability is 
granted, subject to regulations governing the payment of 
monetary benefits.  

A compensable evaluation for a disability of the fifth finger 
of the right hand is denied.  

An evaluation of 10 percent for a low back disability is 
granted, subject to regulations governing the payment of 
monetary benefit.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

